NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON,

YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT
BEFORE IT IS
FILED FOR RECORD IN

THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER
OR YOUR DRIVER’S LICENSE NUMBER.

COMMERCIAL DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

by

G&E HEALTHCARE REIT AMARILLO HOSPITAL, LLC,
a Delaware limited liability company

to and for the benefit of

Jeffrey C. Baker, Esq., Trustee

and

LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as agent
for itself and other Banks

AFTER RECORDING RETURN TO:

Schwartz Cooper Chartered
180 North LaSalle Street
Suite 2700
Chicago, Illinois 60601
Attn: Michael D. Rothstein, Esq.

1

COMMERCIAL DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

THIS COMMERCIAL DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (“Deed of Trust”) is made as of the 23rd day of
June, 2008 by G&E HEALTHCARE REIT AMARILLO HOSPITAL, LLC, a Delaware limited
liability company, whose mailing address is c/o Triple Net Properties, LLC, 1551
North Tustin Avenue, Suite 200, Santa Ana, California 92705 (the “Trustor”), to
Jeffrey C. Baker, Esq., whose mailing address is 5847 San Felipe, Suite 1753,
Houston, Texas 77057, or his successors and substitutes (“Trustee”), for the
benefit of LASALLE BANK NATIONAL ASSOCIATION, a national banking association,
whose mailing address is 135 South LaSalle Street, Chicago, Illinois 60603-4015,
its successors and assigns, individually and as Agent for the “Banks” (as
defined in the Loan Agreement described below) (“Beneficiary”).

RECITALS:

A. The Banks have agreed to loan to Grubb & Ellis Healthcare REIT Holdings, L.P.
(formerly known as NNN Healthcare/Office REIT Holdings, L.P.), a Delaware
limited partnership (“Borrower”), on a revolving basis, up to the principal
amount of up to Eighty Million and no/100 Dollars ($80,000,000.00) (subject to
increase to $120,000,000.00) (the “Loan”) pursuant to the terms of a Loan
Agreement between Beneficiary and Borrower dated September 10, 2007 (the “Loan
Agreement”; all capitalized terms not defined herein shall have the meanings
ascribed to them in the Loan Agreement.) The Loan shall be evidenced by one or
more Promissory Notes (as amended, restated or replaced from time to time,
collectively, the “Notes”), executed by the Borrower and made payable to the
order of the Beneficiary and/or other Banks in the aggregate principal amount of
the Loan and due on September 10, 2010; subject to extension to September 10,
2011 as provided in the Loan Agreement, except as may be accelerated pursuant to
the terms hereof or of the Loan Agreement or of any other document or instrument
now or hereafter given to evidence or secure the payment of the Notes or
delivered to induce the Beneficiary to disburse the proceeds of the Loan (the
Loan Agreement, the Notes, together with such other documents, as amended,
restated or replaced from time to time, being collectively referred to herein as
the “Loan Documents”).

A condition precedent to the Beneficiary’s extension of the Loan to the Borrower
is the execution and delivery by the Trustor of this Deed of Trust, and Trustor
acknowledges that it will receive direct and indirect benefits from the
Beneficiary’s extension of the Loan to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Trustor agrees as follows:

Trustor, in consideration of the Indebtedness herein recited and the trust
herein created, HAS GRANTED, BARGAINED, SOLD AND CONVEYED, and by these presents
does irrevocably GRANT, BARGAIN, SELL AND CONVEY, unto Trustee, IN TRUST WITH
POWER OF SALE, all of Trustor’s estate, right, title and interest, now owned or
hereafter acquired, including any reversion or remainder interest, in and to the
following property (referred to collectively herein as “Premises”), all of which
property, rights and interests are hereby pledged primarily and on a parity with
the Real Estate (as defined below) and not secondarily:

(a) The real estate located in the County of Potter, State of Texas and legally
described on Exhibit A attached hereto and made a part hereof, including all
heretofore or hereafter vacated alleys and streets abutting the property, and
all easements, rights, appurtenances, tenements, hereditaments, rents,
royalties, mineral, oil and gas rights and profits, water, water rights, and
water stock appurtenant to the property (the “Real Estate”);

(b) All improvements of every nature whatsoever now or hereafter situated on the
Real Estate, and all fixtures and personal property of every nature whatsoever
now or hereafter owned by the Trustor and located on, or used in connection with
the Real Estate or the improvements thereon, or in connection with any
construction thereon, including all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to any of the foregoing
and all of the right, title and interest of the Trustor in and to any such
personal property or fixtures together with the benefit of any deposits or
payments now or hereafter made on such personal property or fixtures by the
Trustor or on its behalf (the “Improvements”);

(c) All easements, rights of way, gores of real estate, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments and appurtenances whatsoever, in any way now or hereafter
belonging, relating or appertaining to the Real Estate, and the reversions,
remainders, rents, issues and profits thereof, and all the estate, right, title,
interest, property, possession, claim and demand whatsoever, at law as well as
in equity, of the Trustor of, in and to the same;

(d) All rents, revenues, issues, profits, proceeds, income, royalties, Letter of
Credit Rights (as defined in the Code (as hereafter defined), escrows, security
deposits, impounds, reserves, tax refunds and other rights to monies from the
Premises and/or the businesses and operations conducted by the Trustor thereon
to be applied against the Indebtedness (as hereinafter defined); provided,
however, that the Trustor, so long as no Event of Default (as hereinafter
defined) has occurred hereunder, may collect rent as it becomes due, but not
more than one (1) month in advance thereof;

(e) All interest of the Trustor in all leases now or hereafter on the Premises,
whether written or oral (each, a “Lease”, and collectively, the “Leases”),
together with all security therefor and all monies payable thereunder, subject,
however, to the conditional permission hereinabove given to the Trustor to
collect the rentals under any such Lease;

(f) All fixtures and articles of personal property now or hereafter owned by the
Trustor and forming a part of or used in connection with the Real Estate or the
Improvements, including, but without limitation, any and all air conditioners,
antennae, appliances, apparatus, awnings, basins, bathtubs, bidets, boilers,
bookcases, cabinets, carpets, computer hardware and software used in the
operation of the Premises, coolers, curtains, dehumidifiers, disposals, doors,
drapes, dryers, ducts, dynamos, elevators, engines, equipment, escalators,
exercise equipment, fans, fittings, floor coverings, furnaces, furnishings,
furniture, hardware, heaters, humidifiers, incinerators, lighting, machinery,
motors, ovens, pipes, plumbing, pumps, radiators, ranges, recreational
facilities, refrigerators, screens, security systems, shades, shelving, sinks,
sprinklers, stokers, stoves, toilets, ventilators, wall coverings, washers,
windows, window coverings, wiring, and all renewals or replacements thereof or
articles in substitution therefor, whether or not the same are or shall be
attached to the Real Estate or the Improvements in any manner; it being mutually
agreed that all of the aforesaid property owned by the Trustor and placed on the
Real Estate or the Improvements, so far as permitted by law, shall be deemed to
be fixtures, a part of the realty, and security for the Indebtedness;
notwithstanding the agreement hereinabove expressed that certain articles of
property form a part of the realty covered by this Deed of Trust and be
appropriated to its use and deemed to be realty, to the extent that such
agreement and declaration may not be effective and that any of said articles may
constitute Goods (as defined in the Texas Business and Commercial Code in effect
from time to time, [the “Code”]), this instrument shall constitute a security
agreement, creating a security interest in such goods, as collateral, in the
Trustee for the benefit of Beneficiary, as secured party, and Trustor as Debtor,
all in accordance with the Code;

(g) All of the Trustor’s interests in General Intangibles, including Payment
Intangibles and Software (each as defined in the Code) now owned or hereafter
acquired and related to the Premises, including, without limitation, all of the
Trustor’s right, title and interest in and to: (i) all agreements, licenses,
permits and contracts to which the Trustor is or may become a party and which
relate to the Premises; (ii) all obligations and indebtedness owed to the
Trustor thereunder; (iii) all intellectual property related to the Premises; and
(iv) all choses in action and causes of action relating to the Premises;

(h) All of the Trustor’s accounts now owned or hereafter created or acquired as
relate to the Premises and/or the businesses and operations conducted thereon,
including, without limitation, all of the following now owned or hereafter
created or acquired by the Trustor: (i) Accounts (as defined in the Code),
contract rights, book debts, notes, drafts, and other obligations or
indebtedness owing to the Trustor arising from the sale, lease or exchange of
goods or other property and/or the performance of services; (ii) the Trustor’s
rights in, to and under all purchase orders for goods, services or other
property; (iii) the Trustor’s rights to any goods, services or other property
represented by any of the foregoing; (iv) monies due or to become due to the
Trustor under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of the Trustor); (v) Securities, Investment Property,
Financial Assets and Securities Entitlements (each as defined in the Code);
(vi) proceeds of any of the foregoing and all collateral security and guaranties
of any kind given by any person or entity with respect to any of the foregoing;
and (vii) all warranties, guarantees, permits and licenses in favor of the
Trustor with respect to the Premises; and

(i) All proceeds of the foregoing, including, without limitation, all judgments,
awards of damages and settlements hereafter made resulting from condemnation
proceeds or the taking of the Premises or any portion thereof under the power of
eminent domain, any proceeds of any policies of insurance, maintained with
respect to the Premises or proceeds of any sale, option or contract to sell the
Premises or any portion thereof.

TO HAVE AND TO HOLD the Premises, together with the rights, privileges and
appurtenances thereto belonging unto Trustee and his substitutes and successors,
for the benefit of Beneficiary, its successors and assigns, forever, for the
purposes and upon the uses herein set forth together with all right to
possession of the Premises after the occurrence of any Event of Default; Trustor
hereby RELEASING AND WAIVING all rights under and by virtue of the homestead
exemption laws of the State of Texas. Trustor does hereby bind itself, its
successors, and assigns to WARRANT AND FOREVER DEFEND the title to the Premises
unto Trustee and his substitutes and successors, against every person whomsoever
lawfully claiming or to claim the same or any part thereof, subject to the
Permitted Exceptions (as hereinafter defined).

FOR THE PURPOSE OF SECURING: (i) the payment of the Loan and all interest, late
charges, LIBOR breakage charges (including any Make Whole Costs described in the
Loan Agreement), prepayment premium, if any, exit fee, if any, interest rate
swap or hedge expenses (if any), reimbursement obligations, fees and expenses
for letters of credit issued by any Bank for the benefit of the Borrower, if
any, and other indebtedness evidenced by or owing under the Notes, any of the
other Loan Documents, and any application for letters of credit and master
letter of credit agreement, together with any extensions, modifications,
renewals or refinancings of any of the foregoing; (ii) the obligations and
liabilities of the Borrower to the Beneficiary under and pursuant to interest
rate, currency or commodity swap agreement, cap agreement or collar agreement,
executed by and between the Borrower and the Beneficiary from time to time
(collectively, “Interest Rate Agreements”), (iii) the performance and observance
of the covenants, conditions, agreements, representations, warranties and other
liabilities and obligations of the Borrower or Trustor or any other obligor to
or benefiting the Beneficiary which are evidenced or secured by or otherwise
provided in the Notes, this Deed of Trust or any of the other Loan Documents;
and (iv) the reimbursement to the Beneficiary of any and all sums incurred,
expended or advanced by the Beneficiary pursuant to any term or provision of or
constituting additional indebtedness under or secured by this Deed of Trust, any
of the other Loan Documents or any Interest Rate Agreements or any application
for letters of credit and master letter of credit agreement, with interest
thereon as provided herein or therein (collectively, the “Indebtedness”).

IT IS FURTHER UNDERSTOOD AND AGREED THAT:

1. Title. Trustor represents, warrants and covenants that (a) Trustor is the
holder of the fee simple title to the Premises, free and clear of all liens and
encumbrances, except those liens and encumbrances in favor of or for the benefit
of Beneficiary and as otherwise described on Exhibit B attached hereto
(“Permitted Exceptions”); and (b) Trustor has legal power and authority to
grant, bargain, sell, and convey the Premises. Trustor will warrant and forever
defend unto Trustee and unto Beneficiary the title to the Premises against all
claims and demands, subject only to the Permitted Exceptions.

2. Maintenance, Repair, Restoration, Prior Liens, Parking. Trustor covenants
that, so long as any portion of the Indebtedness remains unpaid (or unless the
Premises has been released from the lien of this Deed of Trust pursuant to the
terms of the Loan Agreement), Trustor will:

(a) promptly repair, restore or rebuild any Improvements now or hereafter on the
Premises which may become damaged or be destroyed to a condition substantially
similar to the condition immediately prior to such damage or destruction, so
long as proceeds of insurance are made available to Trustor;

(b) keep the Premises in good condition and repair, without waste, subject to
normal wear and tear and free from mechanics’, materialmen’s or like liens or
claims or other liens or claims for lien (subject to Trustor’s right to contest
liens as permitted by the terms of Paragraph 28 hereof);

(c) pay when due the Indebtedness in accordance with the terms of the Notes and
the other Loan Documents and duly perform and observe all of the terms,
covenants and conditions to be observed and performed by Trustor under the
Notes, this Deed of Trust and the other Loan Documents;

(d) pay when due any indebtedness which may be secured by a permitted lien or
charge on the Premises on a parity with, superior to or inferior to the lien
hereof, and upon request exhibit satisfactory evidence of the discharge of such
lien to the Beneficiary (subject to Trustor’s right to contest liens as
permitted by the terms of Paragraph 28 hereof);

(e) complete within a reasonable time any Improvements now or at any time in the
process of erection upon the Premises;

(f) comply with all applicable requirements of law, municipal ordinances or
restrictions and covenants of record with respect to the Premises and the use
thereof;

(g) obtain and maintain in full force and effect, and abide by and satisfy the
material terms and conditions of, all applicable material permits, licenses,
registrations and other authorizations with or granted by any governmental
authorities that may be required from time to time with respect to the
performance of its obligations under this Deed of Trust;

(h) make no material alterations in the Premises or demolish any portion of the
Premises without Beneficiary’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed except as required by law or
municipal ordinance or pursuant to leases entered into in accordance with the
terms of the Loan Documents;

(i) suffer or permit no change in the use or general nature of the occupancy of
the Premises, without the Beneficiary’s prior written consent;

(j) pay when due all operating costs of the Premises;

(k) not initiate or acquiesce in any zoning reclassification or partition with
respect to or of the Premises, without Beneficiary’s prior written consent;

(l) provide and thereafter maintain adequate parking areas within the Premises
as may be required by law, ordinance or regulation (whichever may be greater),
together with any sidewalks, aisles, streets, driveways and sidewalk cuts and
sufficient paved areas for ingress, egress and right-of-way to and from the
adjacent public thoroughfares necessary for the use thereof; and

(m) comply, and shall cause the Premises at all times to be operated in
compliance, with all applicable federal, state, local and municipal
environmental, health and safety laws, statutes, ordinances, rules and
regulations, including, without limitation, Trustor shall (i) ensure, and cause
each of its subsidiaries to ensure, that no person who owns twenty percent
(20.00%) or more of the equity interests in the Trustor, or otherwise controls
the Trustor or any of its subsidiaries is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executive Orders, (ii) not use or permit the use of the
proceeds of the Loan to violate any of the foreign asset control regulations of
OFAC or any enabling statute or Executive Order relating thereto, and
(iii) comply, and cause each of its subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) laws and regulations, as amended.

3. Payment of Taxes and Assessments. Trustor will pay when due and before any
penalty attaches, all general and special taxes, assessments, water charges,
sewer charges, and other fees, taxes, charges and assessments of every kind and
nature whatsoever (all herein generally called “Taxes”), whether or not assessed
against Trustor, if applicable to the Premises or any interest therein, or the
Indebtedness, or any obligation or agreement secured hereby, subject to
Trustor’s right to contest the same, as provided by the terms hereof; and
Trustor will, upon written request, furnish to the Beneficiary duplicate
receipts therefor within ten (10) days after Beneficiary’s request unless
Beneficiary pays such Taxes from escrowed funds.

4. Tax Deposits. At Beneficiary’s option, Trustor shall deposit with
Beneficiary, on the first day of each month until the Indebtedness is fully
paid, a sum equal to one-twelfth (1/12th) of one hundred five percent (105%) of
the most recent ascertainable annual Taxes on the Premises. If requested by
Beneficiary, Trustor shall also deposit with Beneficiary an amount of money
which, together with the aggregate of the monthly deposits to be made pursuant
to the preceding sentence as of one month prior to the date on which the next
installment of annual Taxes for the current calendar year become due, shall be
sufficient to pay in full such installment of annual Taxes, as estimated by
Beneficiary. Such deposits are to be held with allowance of interest at a rate
equal to the Lender’s then current money market rate, as determined by the
Lender in its sole discretion and adjusted by the Lender from time to time and
are to be used for the payment of Taxes next due and payable when they become
due, except as otherwise provided herein. So long as no Event of Default shall
exist, Beneficiary shall, at its option, pay such Taxes when the same become due
and payable (upon submission of appropriate bills therefor from Trustor) or
shall release sufficient funds to Trustor for the payment thereof. If the funds
so deposited are insufficient to pay any such Taxes for any year (or
installments thereof, as applicable) when the same shall become due and payable,
Trustor shall, within ten (10) days after receipt of written demand therefor,
deposit additional funds as may be necessary to pay such Taxes in full. If the
funds so deposited exceed the amount required to pay such Taxes for any year,
the excess shall be applied toward subsequent deposits. Said deposits need not
be kept separate and apart from any other funds of Beneficiary. Beneficiary, in
making any payment hereby authorized relating to Taxes, may do so according to
any bill, statement or estimate procured from the appropriate public office
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof.

5. Beneficiary’s Interest In and Use of Deposits. Upon an Event of Default,
Beneficiary may, at its option, apply any monies at the time on deposit pursuant
to Paragraph 4 hereof to cure an Event of Default or to pay any of the
Indebtedness in such order and manner as Beneficiary may elect. If such deposits
are used to cure an Event of Default or pay any of the Indebtedness, Trustor
shall within three (3) days, upon demand by Beneficiary, deposit with
Beneficiary an amount equal to the amount expended by Trustor from the deposits.
When the Indebtedness has been fully paid, any remaining deposits shall be
returned to Trustor. Such deposits are hereby pledged as additional security for
the Indebtedness and shall not be subject to the direction or control of
Trustor.

6. Insurance.

(a) Trustor shall at all times keep all buildings, improvements, fixtures and
articles of personal property now or hereafter situated on the Premises insured
against loss or damage by fire and such other hazards as may reasonably be
required by Beneficiary, in accordance with the terms, coverages and provisions
described on Exhibit C attached hereto and made a part hereof, and such other
insurance as Beneficiary may from time to time reasonably require. Unless
Trustor provides Beneficiary evidence of the insurance coverages required
hereunder, Beneficiary may purchase insurance at Trustor’s expense to cover
Beneficiary’s interest in the Premises. The insurance may, but need not, protect
Trustor’s interest. The coverages that Beneficiary purchases may not pay any
claim that Trustor makes or any claim that is made against Trustor in connection
with the Premises. Trustor may later cancel any insurance purchased by
Beneficiary, but only after providing Beneficiary with evidence that Trustor has
obtained insurance as required by this Deed of Trust. If Beneficiary purchases
insurance for the Premises, Trustor will be responsible for the costs of such
insurance, including, without limitation, interest and any other charges which
Beneficiary may impose in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the Indebtedness. The cost of the insurance may
be more than the cost of insurance Trustor may be able to obtain on its own.

(b) Trustor shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained hereunder
unless Beneficiary is included thereon as the loss payee or an additional
insured as applicable, under a standard mortgage clause acceptable to
Beneficiary and such separate insurance is otherwise acceptable to Beneficiary.

(c) In the event of loss, the Trustor shall give prompt notice thereof to the
Beneficiary, who, if such loss exceeds the lesser of ten percent (10.00%) of the
Indebtedness or Five Hundred Thousand and 00/100 Dollars ($500,000.00) (the
“Threshold”), shall have the sole and absolute right to make proof of loss. If
such loss exceeds the Threshold or if such loss is equal to or less than the
Threshold and the conditions set forth in clauses (i), (ii) and (iii) of the
immediately succeeding subsection are not satisfied, then the Beneficiary,
solely and directly shall receive such payment for loss from each insurance
company concerned. If and only if (i) such loss is equal to or less than the
Threshold, (ii) no Event of Default or event that with the passage of time, the
giving of notice or both would constitute an Event of Default then exists,
(iii) the Beneficiary determines that the work required to complete the repair
or restoration of the Premises necessitated by such loss can be completed no
later than three (3) months prior to the Maturity Date, and (iv) the total of
the insurance proceeds and such additional amounts placed on deposit with the
Beneficiary by the Trustor for the specific purpose of rebuilding or restoring
the Improvements equals or exceeds, in the sole and absolute discretion of the
Beneficiary, the reasonable costs of such rebuilding or restoration, then the
Beneficiary shall endorse to the Trustor any such payment and the Trustor may
collect such payment directly. The Beneficiary shall have the right, at its
option and in its sole discretion, to apply any insurance proceeds received by
the Beneficiary pursuant to the terms of this section, after the payment of all
of the Beneficiary’s expenses, either (i) on account of the Indebtedness,
irrespective of whether such principal balance is then due and payable,
whereupon the Beneficiary may declare the whole of the balance of Indebtedness
plus any Make Whole Costs (as defined in the Loan Agreement) to be due and
payable, or (ii) to the restoration or repair of the property damaged as
provided in subsection (d) below; provided, however, that the Beneficiary hereby
agrees to permit the application of such proceeds to the restoration or repair
of the damaged property, subject to the provisions of subsection (d) below, if
(i) after giving effect to any Leases which have been or could be terminated,
the Debt Service Coverage Ratio (as defined in the Loan Agreement) shall be
satisfied, (ii) the Beneficiary has received satisfactory evidence that such
restoration or repair shall be completed no later than the date that is three
(3) months prior to the Maturity Date, and (iii) no Event of Default, or event
that with the passage of time, the giving of notice or both would constitute an
Event of Default, then exists. If insurance proceeds are made available to the
Trustor by the Beneficiary as hereinafter provided, the Trustor shall repair,
restore or rebuild the damaged or destroyed portion of the Premises so that the
condition and value of the Premises are substantially the same as the condition
and value of the Premises prior to being damaged or destroyed. Any insurance
proceeds applied on account of the unpaid principal balance of the Notes shall
be subject to the Make Whole Costs (as defined in the Loan Agreement). In the
event of foreclosure of this Deed of Trust, all right, title and interest of the
Trustor in and to any insurance policies then in force shall pass to the
purchaser at the foreclosure sale. Trustor shall be entitled to interest on
insurance proceeds held by Beneficiary at Beneficiary’s then current money
market rates.

(d) If insurance proceeds are made available by Beneficiary to Trustor, Trustor
shall comply with the following conditions:

(i) Before commencing to repair, restore or rebuild following damage to, or
destruction of, all or a portion of the Premises, whether by fire or other
casualty, Trustor shall obtain from Beneficiary its approval, not to be
unreasonably withheld, of all site and building plans and specifications
pertaining to such repair, restoration or rebuilding.

(ii) Prior to each payment or application of any insurance proceeds to the
repair or restoration of the improvements upon the Premises to the extent
permitted in subparagraph (c) above (which payment or application may be made,
at Beneficiary’s option, through an escrow, the terms and conditions of which
are satisfactory to Beneficiary and the cost of which is to be borne by
Trustor), Beneficiary shall be satisfied as to the following:

(a) no Event of Default or any event which, with the passage of time or giving
of notice would constitute an Event of Default, has occurred;

(b) either such Improvements have been fully restored, or the expenditure of
money as may be received from such insurance proceeds will be sufficient to
repair, restore or rebuild the Premises, free and clear of all liens, claims and
encumbrances, except the lien of this Deed of Trust and the Permitted
Exceptions, or, if such insurance proceeds shall be insufficient to repair,
restore and rebuild the Premises, Trustor has deposited with Beneficiary such
amount of money which, together with the insurance proceeds shall be sufficient
to restore, repair and rebuild the Premises; and

(c) prior to each disbursement of any such proceeds, Beneficiary shall be
furnished with a statement of Beneficiary’s architect (the cost of which shall
be borne by Trustor), certifying the extent of the repair and restoration
completed to the date thereof, and that such repairs, restoration, and
rebuilding have been performed to date in conformity with the plans and
specifications approved by Beneficiary and with all statutes, regulations or
ordinances (including building and zoning ordinances) affecting the Premises;
and Beneficiary shall be furnished with appropriate evidence of payment for
labor or materials furnished to the Premises, and total or partial lien waivers
substantiating such payments.

(iii) If Trustor shall fail to restore, repair or rebuild the Improvements
within a time deemed satisfactory by Beneficiary, then upon thirty (30) days
notice to Trustor, Beneficiary, at its option, may (a) commence and perform all
necessary acts to restore, repair or rebuild the said Improvements for or on
behalf of Trustor, or (b) declare an Event of Default. If insurance proceeds
shall exceed the amount necessary to complete the repair, restoration or
rebuilding of the Improvements, such excess shall be applied on account of the
Indebtedness irrespective of whether such Indebtedness is then due and payable
without payment of any premium or penalty.

7. Condemnation. If all or any part of the Premises are damaged, taken or
acquired, either temporarily or permanently, in any condemnation proceeding, or
by exercise of the right of eminent domain, the amount of any award or other
payment for such taking or damages made in consideration thereof, to the extent
of the full amount of the remaining unpaid Indebtedness, is hereby assigned to
Trustee for the benefit of Beneficiary, who is empowered to collect and receive
the same and to give proper receipts therefor in the name of Trustor and the
same shall be paid forthwith to Beneficiary. Such award or monies shall be
applied on account of the Indebtedness, irrespective of whether such
Indebtedness is then due and payable and, at any time from and after the taking
Beneficiary may declare the whole of the balance of the Indebtedness plus any
Make Whole Costs to be due and payable. Notwithstanding the provisions of this
paragraph to the contrary, if any condemnation or taking of less than the entire
Premises occurs and provided that no Event of Default and no event or
circumstance which with the passage of time, the giving of notice or both would
constitute an Event of Default then exists, and if such partial condemnation, in
the reasonable discretion of Beneficiary, has no material adverse effect on the
operation or value of the Premises, then the award or payment for such taking or
consideration for damages resulting therefrom may be collected and received by
Trustor, and Beneficiary hereby agrees that in such event it shall not declare
the Indebtedness to be due and payable, if it is not otherwise then due and
payable.

8. Stamp Tax. If, by the laws of the United States of America, or of any state
or political subdivision having jurisdiction over Trustor, any tax is due or
becomes due in respect of the execution and delivery of this Deed of Trust, the
Notes or any of the other Loan Documents, Trustor shall pay such tax in the
manner required by any such law. Trustor further agrees to reimburse Beneficiary
for any sums which Beneficiary may expend by reason of the imposition of any
such tax. Notwithstanding the foregoing, Trustor shall not be required to pay
any income or franchise taxes of Beneficiary.

9. Lease Assignment. Trustor acknowledges that, concurrently herewith, Trustor
has executed and delivered to Beneficiary, as additional security for the
repayment of the Loan, an Assignment of Rents and Leases (“Assignment”) pursuant
to which Trustor has assigned to Beneficiary interests in the leases of the
Premises and the rents and income from the Premises. All of the provisions of
the Assignment are hereby incorporated herein as if fully set forth at length in
the text of this Deed of Trust. Trustor agrees to abide by all of the provisions
of the Assignment.

10. Effect of Extensions of Time and Other Changes. If the payment of the
Indebtedness or any part thereof is extended or varied, if any part of any
security for the payment of the Indebtedness is released, if the rate of
interest charged under the Notes is changed or if the time for payment thereof
is extended or varied, all persons now or at any time hereafter liable therefor,
or interested in the Premises or having an interest in Trustor, shall be held to
assent to such extension, variation, release or change and their liability and
the lien and all of the provisions hereof shall continue in full force, any
right of recourse against all such persons being expressly reserved by
Beneficiary, notwithstanding such extension, variation, release or change.

11. Effect of Changes in Laws Regarding Taxation. If any law is enacted after
the date hereof requiring (a) the deduction of any lien on the Premises from the
value thereof for the purpose of taxation or (b) the imposition upon Beneficiary
of the payment of the whole or any part of the Taxes, charges or liens herein
required to be paid by Trustor, or (c) a change in the method of taxation of
mortgages, deeds of trust, or debts secured by mortgages or deeds of trust or
Beneficiary’s interest in the Premises, or the manner of collection of taxes, so
as to affect this Deed of Trust or the Indebtedness or the holders thereof, then
Trustor, upon demand by Beneficiary, shall pay such Taxes or charges, or
reimburse Beneficiary therefor; provided, however, that Trustor shall not be
deemed to be required to pay any income or franchise taxes of Beneficiary.
Notwithstanding the foregoing, if in the opinion of counsel for Beneficiary it
is or may be unlawful to require Trustor to make such payment or the making of
such payment might result in the imposition of interest beyond the maximum
amount permitted by law, then Beneficiary may declare the portion of the
Indebtedness allocated by Lender to the Premises to be due and payable within
one hundred eighty (180) days; provided Trustor shall not be liable for Make
Whole Costs in connection with such payment.

12. Beneficiary’s Performance of Defaulted Acts and Expenses Incurred by
Beneficiary. If an Event of Default has occurred, Beneficiary may, but need not,
make any payment or perform any act herein required of Trustor in any form and
manner deemed expedient by Beneficiary, and may, but need not, make full or
partial payments of principal or interest on prior encumbrances, if any, and
purchase, discharge, compromise or settle any tax lien or other prior lien or
title or claim thereof, or redeem from any tax sale or forfeiture affecting the
Premises or consent to any tax or assessment or cure any default of Trustor in
any lease of the Premises. All monies paid for any of the purposes herein
authorized and all expenses paid or incurred in connection therewith, including
reasonable attorneys’ fees, and any other monies advanced by Beneficiary in
regard to any tax referred to in Paragraph 8 above or to protect the Premises or
the lien hereof, shall be so much additional Indebtedness, and shall become
immediately due and payable by Trustor to Beneficiary, upon demand, and with
interest thereon accruing from the date of such demand until paid at the Default
Rate (as defined in the Loan Agreement). In addition to the foregoing, any
costs, expenses and fees, including reasonable attorneys’ fees, incurred by
Beneficiary in connection with (a) sustaining the lien of this Deed of Trust or
its priority, (b) protecting or enforcing any of Beneficiary’s rights hereunder,
(c) recovering any Indebtedness, (d) any litigation or proceedings affecting the
Notes, this Deed of Trust, any of the other Loan Documents or the Premises,
including without limitation, bankruptcy and probate proceedings, or
(e) preparing for the commencement, defense or participation in any threatened
litigation or proceedings affecting the Notes, this Deed of Trust, any of the
other Loan Documents or the Premises, shall be so much additional Indebtedness,
and shall become immediately due and payable by Trustor to Beneficiary, upon
demand, and with interest thereon accruing from the date of such demand until
paid at the Default Rate. The interest accruing under this Paragraph 12 shall be
immediately due and payable by Trustor to Beneficiary, and shall be additional
Indebtedness evidenced by the Notes and secured by this Deed of Trust.
Beneficiary’s failure to act shall never be considered as a waiver of any right
accruing to Beneficiary on account of any Event of Default. Should any amount
paid out or advanced by Beneficiary hereunder, or pursuant to any agreement
executed by Trustor in connection with the Loan, be used directly or indirectly
to pay off, discharge or satisfy, in whole or in part, any lien or encumbrance
upon the Premises or any part thereof, then Beneficiary shall be subrogated to
any and all rights, equal or superior titles, liens and equities, owned or
claimed by any owner or holder of said outstanding liens, charges and
indebtedness, regardless of whether said liens, charges and indebtedness are
acquired by assignment or have been released of record by the holder thereof
upon payment.

13. Security Agreement. Trustor and Beneficiary agree that this Deed of Trust
shall constitute a Security Agreement within the meaning of the Code with
respect to (a) all sums at any time on deposit for the benefit of Trustor or
held by the Beneficiary (whether deposited by or on behalf of Trustor or anyone
else) pursuant to any of the provisions of this Deed of Trust or the other Loan
Documents, and (b) with respect to any personal property included in the
granting clauses of this Deed of Trust or described on Exhibit D attached
hereto, which personal property may not be deemed to be affixed to the Premises
or may not constitute a “fixture” (within the meaning the Code) (which property
is hereinafter referred to as “Personal Property”), and all replacements of,
substitutions for, additions to, and the proceeds thereof, and the “supporting
obligations” (as defined in the Code) (all of said Personal Property and the
replacements, substitutions and additions thereto and the proceeds thereof being
sometimes hereinafter collectively referred to as “Collateral”), and that a
security interest in and to the Collateral is hereby granted to the Beneficiary,
and the Collateral and all of Trustor’s right, title and interest therein are
hereby assigned to Beneficiary, all to secure payment of the Indebtedness. All
of the provisions contained in this Deed of Trust pertain and apply to the
Collateral as fully and to the same extent as to any other property comprising
the Premises; and the following provisions of this Paragraph shall not limit the
applicability of any other provision of this Deed of Trust but shall be in
addition thereto:

(a) Trustor (being the Debtor as that term is used in the Code) is and will be
the true and lawful owner of the Collateral, subject to no liens, charges or
encumbrances other than the lien hereof, other liens and encumbrances benefiting
Beneficiary and no other party, and liens and encumbrances, if any, expressly
permitted by the other Loan Documents.

(b) The Collateral is to be used by Trustor solely for business purposes.

(c) The Collateral will be kept at the Real Estate and, except for Obsolete
Collateral (as hereinafter defined), will not be removed therefrom without the
consent of Beneficiary (being the Secured Party as that term is used in the
Code). The Collateral may be affixed to the Real Estate but will not be affixed
to any other real estate.

(d) No Financing Statement (other than Financing Statements showing Beneficiary
as the sole secured party, or with respect to liens or encumbrances, if any,
expressly permitted hereby) covering any of the Collateral or any proceeds
thereof is on file in any public office except pursuant hereto; and Trustor, at
its own cost and expense, upon demand, will furnish to Beneficiary such further
information and will execute and deliver to Beneficiary such financing
statements and other documents in form satisfactory to Beneficiary and will do
all such acts as Beneficiary may request at any time or from time to time or as
may be necessary or appropriate to establish and maintain a perfected security
interest in the Collateral as security for the Indebtedness, subject to no other
liens or encumbrances, other than liens or encumbrances benefiting Beneficiary
and no other party and liens and encumbrances (if any) expressly permitted
hereby; and Trustor will pay the cost of filing or recording such financing
statements or other documents, and this instrument, in all public offices
wherever filing or recording is deemed by Beneficiary to be desirable. Trustor
hereby irrevocably authorizes Beneficiary at any time, and from time to time, to
file in any jurisdiction any initial financing statements and amendments
thereto, without the signature of the Trustor that (i) indicate the Collateral
as all assets of Trustor (or words of similar effect), regardless of whether any
particular asset comprising a part of the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed (including, without limitation, the
Code), or as being of an equal or lesser scope or within greater detail, and
(ii) contain any other information required by Section 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Trustor is an organization,
the type of organization and any organizational identification number issued to
Trustor, and in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Trustor
agrees to furnish any such information to Beneficiary promptly upon request.
Trustor further ratifies and affirms its authorization for any financing
statements and/or amendments thereto, executed and filed by or on behalf of
Beneficiary in any jurisdiction prior to the date of this Deed of Trust. In
addition, Trustor shall make appropriate entries on its books and records
disclosing the Beneficiary’s security interests in the Collateral.

(e) Upon an Event of Default hereunder, Beneficiary shall have the remedies of a
secured party under the Code, including, without limitation, the right to take
immediate and exclusive possession of the Collateral, or any part thereof, and
for that purpose, so far as Trustor can give authority therefor, with or without
judicial process, may enter (if this can be done without breach of the peace)
upon any place which the Collateral or any part thereof may be situated and
remove the same therefrom (provided that if the Collateral is affixed to real
estate, such removal shall be subject to the conditions stated in the Code); and
Beneficiary shall be entitled to hold, maintain, preserve and prepare the
Collateral for sale, until disposed of, or may propose to retain the Collateral
subject to Trustor’s right of redemption in satisfaction of Trustor’s
obligations, as provided in the Code. Beneficiary may render the Collateral
unusable without removal and may dispose of the Collateral on the Premises.
Beneficiary may require Trustor to assemble the Collateral and make it available
to Beneficiary for its possession at a place to be designated by Beneficiary
which is reasonably convenient to both parties. Beneficiary will give Trustor at
least ten (10) days’ notice of the time and place of any public sale of the
Collateral or of the time after which any private sale or any other intended
disposition thereof is made. The requirements of reasonable notice shall be met
if such notice is mailed, by certified United States mail or equivalent, postage
prepaid, to the address of Trustor hereinafter set forth at least ten (10) days
before the time of the sale or disposition. Beneficiary may buy at any public
sale. Beneficiary may buy at private sale if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations. Any such sale may be held in
conjunction with any foreclosure sale of the Premises. If Beneficiary so elects,
the Premises and the Collateral may be sold as one lot. The net proceeds
realized upon any such disposition, after deduction for the expenses of
retaking, holding, preparing for sale, selling and the reasonable attorneys’
fees and legal expenses incurred by Beneficiary, shall be applied against the
Indebtedness in such order or manner as Beneficiary shall select. Beneficiary
will account to Trustor for any surplus realized on such disposition.

(f) The terms and provisions contained in this Paragraph 13, unless the context
otherwise requires, shall have the meanings and be construed as provided in the
Code.

(g) This Deed of Trust is intended to be a financing statement within the
purview of the Code with respect to the Collateral and the goods described
herein, which goods are or may become fixtures relating to the Premises. The
addresses of Trustor (Debtor) and Beneficiary (Secured Party) are hereinbelow
set forth. This Deed of Trust is to be filed for recording with the Recorder of
Deeds of the county or counties where the Premises are located.

(h) To the extent permitted by applicable law, the security interest created
hereby is specifically intended to cover all Leases between Trustor or its
agents as lessor, and various tenants named therein, as lessee, including all
extended terms and all extensions and renewals of the terms thereof, as well as
any amendments to or replacement of said Leases, together with all of the right,
title and interest of Trustor, as lessor thereunder.

(i) Trustor represents and warrants that:

(i) Trustor is the record owner of the Premises;

(ii) Trustor’s chief executive office is located in the State of California;

(iii) Trustor’s state of formation is the State of Delaware;

(iv) Trustor’s exact legal name is as set forth in the first paragraph of this
Deed of Trust; and

(v) Trustor’s organizational identification number is 4529835.

(j) Trustor agrees that:

(i) Where Collateral is in possession of a third party, Trustor will join with
the Beneficiary in notifying the third party of the Beneficiary’s interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Beneficiary;

(ii) Trustor will cooperate with the Beneficiary in obtaining control with
respect to Collateral consisting of: deposit accounts, investment property,
letter of credit rights and electronic chattel paper; and

(iii) Until the Indebtedness is paid in full, Trustor will not change the state
where it is located or change its corporate name without giving the Beneficiary
at least 30 days’ prior written notice in each instance.

14. Restrictions on Transfer.

(a) Trustor, without the prior written consent of Beneficiary, shall not effect,
suffer or permit any Prohibited Transfer (as defined herein). Any conveyance,
sale, assignment, transfer, lien, pledge, mortgage, security interest or other
encumbrance or alienation (or any agreement to do any of the foregoing) of any
of the following properties or interests shall constitute a “Prohibited
Transfer”:

(i) The Premises or any part thereof or interest therein, excepting only sales
or other dispositions of Collateral (herein called “Obsolete Collateral”) no
longer useful in connection with the operation of the Premises, provided that
prior to the sale or other disposition thereof, such Obsolete Collateral has
been replaced by Collateral of at least equal value and utility which is subject
to the lien hereof with the same priority as with respect to the Obsolete
Collateral;

(ii) Any shares of capital stock of a corporate Trustor, a corporation which is
a general partner or managing member/manager in a partnership or limited
liability company Trustor (except for shares of stock in Grubb & Ellis
Healthcare REIT, Inc.), or a corporation which is the owner of substantially all
of the capital stock of any corporation described in this subparagraph (other
than the shares of capital stock of a corporate trustee or a corporation whose
stock is publicly traded on a national securities exchange or on the National
Association of Securities Dealers’ Automated Quotation System);

(iii) All or any part of the membership interests of Trustor, or of the managing
member or manager interest, as the case may be, in a limited liability company
Trustor or partnership interests in a limited partnership which is a general
partner of a partnership Trustor; provided, however the foregoing transfers
shall be permitted so long as at all times Borrower owns one hundred percent
(100%), directly or indirectly, of the membership interests of Trustor;

(iv) All or any part of the general partner or joint venture interest, as the
case may be, of a partnership Trustor or a partnership which is a manager of a
limited liability company Trustor or the conversion of a partnership Trustor to
a corporation or limited liability company; provided, however the foregoing
transfers shall be permitted so long as at all times Borrower owns one hundred
percent (100%), directly or indirectly, of the membership interests of Trustor;
or

(v) If there shall be any change in control (by way of transfers of stock,
partnership or member interests or otherwise) in any partner, member, manager or
shareholder, as applicable, which directly or indirectly controls the day to day
operations and management of the Trustor or the Guarantor (as defined in the
Loan Agreement) and/or owns a controlling interest in the Trustor or the
Guarantor;

in each case whether any such conveyance, sale, assignment, transfer, lien,
pledge, mortgage, security interest, encumbrance or alienation is effected
directly, indirectly (including the nominee agreement), voluntarily or
involuntarily, by operation of law or otherwise; provided, however, the
foregoing provisions of this Paragraph 14 shall not apply (i) to liens securing
the Indebtedness, (ii) to the lien of current taxes and assessments not in
default, (iii) to any transfers of the Premises, or part thereof, or interest
therein, or any beneficial interests, or shares of stock or partnership or joint
venture interests, as the case may be, by or on behalf of an owner thereof who
is deceased or declared judicially incompetent, to such owner’s heirs, legatees,
devisees, executors, administrators, estate or personal representatives, (iv) to
leases permitted by the terms of the Loan Documents, (v) transfers for estate
planning purposes of membership interests in the entities comprising Trustor
(provided, however, that following such transfers, Triple Net Properties or an
affiliate of Triple Net shall retain management and operating control of
Trustor) or (vi) transfers of membership interests in the entities comprising
Trustor from individual members to revocable trusts of which the transferor is
the Trustee (provided, however, that following such transfers, Triple Net shall
retain management and operating control of Trustor).

(b) In determining whether or not to make the Loan, Beneficiary evaluated the
background and experience of Trustor and its members in owning and operating
property such as the Premises, found it acceptable and relied and continues to
rely upon same as the means of maintaining the value of the Premises which is
Beneficiary’s security for the Notes. Trustor and its members are well
experienced in borrowing money and owning and operating property such as the
Premises, were ably represented by a licensed attorney at law in the negotiation
and documentation of the Loan and bargained at arm’s length and without duress
of any kind for all of the terms and conditions of the Loan, including this
provision. Trustor recognizes that Beneficiary is entitled to keep its loan
portfolio at current interest rates by either making new loans at such rates or
collecting assumption fees and/or increasing the interest rate on a loan, the
security for which is purchased by a party other than the original Trustor.
Trustor further recognizes that any secondary junior financing placed upon the
Premises (a) may divert funds which would otherwise be used to pay the Notes;
(b) could result in acceleration and foreclosure by any such junior encumbrancer
which would force Beneficiary to take measures and incur expenses to protect its
security; (c) would detract from the value of the Premises should Beneficiary
come into possession thereof with the intention of selling same; and (d) would
impair Beneficiary’s right to accept a deed in lieu of foreclosure, as a
foreclosure by Beneficiary would be necessary to clear the title to the
Premises. In accordance with the foregoing and for the purposes of
(i) protecting Beneficiary’s security, both of repayment and of value of the
Premises; (ii) giving Beneficiary the full benefit of its bargain and contract
with Trustor; (iii) allowing Beneficiary to raise the interest rate and collect
assumption fees; and (iv) keeping the Premises free of subordinate financing
liens, Trustor agrees that if this Paragraph 14 is deemed a restraint on
alienation, that it is a reasonable one.

15. Single Asset Entity.

Except as otherwise permitted by Beneficiary, the Trustor shall not hold or
acquire, directly or indirectly, any ownership interest (legal or equitable) in
any real or personal property other than the Premises, or become a shareholder
of or a member or partner in any entity which acquires any property other than
the Premises, until such time as the Indebtedness has been fully repaid. Trustor
covenants:

(a) To maintain its assets, accounts, books, records, financial statements,
stationery, invoices, and checks separate from and not commingled with any of
those of any other person or entity;

(b) To conduct its own business in its own name, pay its own liabilities out of
its own funds, allocate fairly and reasonably any overhead for shared employees
and office space, and to maintain an arm’s length relationship with its
affiliates;

(c) To hold itself out as a separate entity, correct any known misunderstanding
regarding its separate identity, maintain adequate capital in light of its
contemplated business operations, and observe all organizational formalities;

(d) Except if in favor of Beneficiary, not to guarantee or become obligated for
the debts of any other entity or person or hold out its credits as being
available to satisfy the obligations of others, including not acquiring
obligations or securities of its partners, members or shareholders;

(e) Except if in favor of Beneficiary, not to pledge its assets for the benefit
of any other entity or person or make any loans or advances to any person or
entity;

(f) Not to enter into any contract or agreement with any party which is directly
or indirectly controlling, controlled by or under common control with the
Trustor (an “Affiliate”), except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any Affiliate or are approved
in writing by Beneficiary;

(g) Neither the Trustor nor any constituent party of the Trustor will seek the
dissolution or winding up, in whole or in part, of the Trustor, nor will the
Trustor merge with or be consolidated into any other entity;

(h) The Trustor has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any constituent party of the Trustor, any Affiliate, the
Guarantor or any other person; and

(i) The Trustor now has and will hereafter have no debts or obligations other
than normal accounts payable in the ordinary course of business, the Loan, this
Deed of Trust and the other Loan Documents; and any other indebtedness or other
obligation of the Trustor, except for normal accounts payable in the ordinary
course of business, the Loan, this Deed of Trust and the other Loan Documents,
has been paid in full prior to or through application of proceeds from the
funding of the Loan.

16. Events of Default; Acceleration. Each of the following shall constitute an
“Event of Default” for purposes of this Deed of Trust:

(a) The Borrower fails to pay (i) any installment of principal when due,
(ii) any interest within five (5) days after the date when due, or (iii) any
other amount payable to Beneficiary under the Notes, this Deed of Trust or any
of the other Loan Documents within five (5) days after written notice such
payment is due in accordance with the terms hereof or thereof;

(b) The Trustor fails to perform or cause to be performed any other obligation
or observe any other condition, covenant, term, agreement or provision required
to be performed or observed by the Borrower under the Notes or the Trustor under
this Deed of Trust or any of the other Loan Documents; provided, however, that
if such failure by its nature can be cured, then so long as the continued
operation and safety of the Premises, and the priority, validity and
enforceability of the liens created by the Deed of Trust or any of the other
Loan Documents and the value of the Premises are not impaired, threatened or
jeopardized, then the Trustor shall have a period (the “Cure Period”) of thirty
(30) days after the Trustor obtains actual knowledge of such failure or receives
written notice of such failure to cure the same and an Event of Default shall
not be deemed to exist during the Cure Period; provided further that if the
Trustor commences to cure such failure during the Cure Period and is diligently
and in good faith attempting to effect such cure, the Cure Period shall be
extended for thirty (30) additional days, but in no event shall the Cure Period
be longer than sixty (60) days in the aggregate;

(c) the existence of any inaccuracy or untruth in any material respect in any
certification, representation or warranty contained in this Deed of Trust or any
of the other Loan Documents or of any statement or certification as to facts
delivered to the Beneficiary by the Trustor or the Guarantor that would or could
reasonably be expected to result in a Material Adverse Effect;

(d) The Trustor or the Guarantor files a voluntary petition in bankruptcy or is
adjudicated a bankrupt or insolvent or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future federal, state, or other
statute or law, or seeks or consents to or acquiesces in the appointment of any
trustee, receiver or similar officer of the Trustor or of all or any substantial
part of the property of the Trustor, the Guarantor, the Premises or all or a
substantial part of the assets of the Trustor or the Guarantor are attached,
seized, subjected to a writ or distress warrant or are levied upon unless the
same is released or located within sixty (60) days;

(e) the commencement of any involuntary petition in bankruptcy against the
Trustor or the Guarantor, or the institution against the Trustor or the
Guarantor of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
the Trustor or the Guarantor which shall remain undismissed or undischarged for
a period of sixty (60) days;

(f) the dissolution, termination or merger of the Trustor or the Guarantor;

(g) the occurrence of a Prohibited Transfer;

(h) the occurrence of an Event of Default under the Notes or any of the other
Loan Documents; or

(i) the occurrence of any default or event of default, after the expiration of
any applicable periods of notice or cure, under any document or agreement
evidencing or securing any other obligation or indebtedness of the Trustor
and/or the Guarantor to the Beneficiary.

If an Event of Default occurs, the Beneficiary may, at its option, declare the
whole of the Indebtedness to be immediately due and payable without further
notice to the Trustor, with interest thereon accruing from the date of such
Event of Default until paid at the Default Rate.

17. Foreclosure; Expense of Litigation.

(a) After an Event of Default or when all or any part of the Indebtedness shall
become due, whether by acceleration or otherwise, Beneficiary shall have the
right to foreclose the lien hereof for such Indebtedness or part thereof and/or
exercise any right, power or remedy provided in this Deed of Trust or any of the
other Loan Documents in accordance with Section 51.002 of the Texas Property
Code (as may be amended from time to time, the “Act”) including advertising the
time, place and terms of the sale and the mailing and filing of notices, all as
required by Section 51.002 of the Act, to sell the Premises as the Trustee may
elect, at public auction, in accordance with such notices on the first Tuesday
in any month between the hours of 10:00 A.M. and 4:00 P.M., to the highest
bidder for cash. In the event of a foreclosure sale, Beneficiary is hereby
authorized, without the consent of Trustor, to assign any and all insurance
policies to the purchaser at such sale or to take such other steps as
Beneficiary may deem advisable to cause the interest of such purchaser to be
protected by any of such insurance policies.

(b) In any suit or other proceeding to foreclose the lien hereof, there shall be
allowed and included as additional Indebtedness secured hereby all expenditures
and expenses which may be paid or incurred by or on behalf of Beneficiary in
connection with the enforcement of this Deed of Trust or any of the other Loan
Documents, including without limitation, trustee’s fees, reasonable attorneys’
fees, appraisers’ fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) of procuring all such
abstracts of title, title searches and examinations, title insurance policies,
and similar data and assurances with respect to the title as Beneficiary may
deem reasonably necessary either to prosecute such suit or other proceeding or
to evidence to bidders at any sale which may be had pursuant to such decree the
true condition of the title to or the value of the Premises. All expenditures
and expenses of the nature mentioned in this paragraph and such other expenses
and fees as may be incurred in the enforcement of Trustor’s obligations
hereunder, the protection of said Premises and the maintenance of the lien of
this Deed of Trust, including the reasonable fees of any attorney employed by
Beneficiary in any litigation or proceeding affecting this Deed of Trust, the
Notes, or the Premises, including probate and bankruptcy proceedings, or in
preparations for the commencement or defense of any proceeding or threatened
suit or proceeding shall be immediately due and payable by Trustor, with
interest thereon until paid at the Default Rate and shall be secured by this
Deed of Trust.

18. Remedies.

(a) Subject to such notice and cure periods as provided in the Loan Agreement,
as amended from time to time, upon the occurrence of any Event of Default,
Beneficiary may take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Trustor and in and to the
Premises, by Beneficiary itself or otherwise, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Beneficiary may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Beneficiary, but in all events, in accordance with the provisions of
the Act:

(i) declare the entire principal amount of the indebtedness secured hereby with
interest accrued thereon to be immediately due and payable;

(ii) institute a proceeding or proceedings, judicial or nonjudicial, for the
complete foreclosure of this Deed of Trust in which case the Premises or any
interest therein may be sold for cash or upon credit in one or more parcels or
in several interests or portions and in any order or manner in accordance with
the laws of the jurisdiction in which such Premises is located and in accordance
with the provisions of Section 17(a) hereof;

(iii) with or without entry, to the extent permitted, and pursuant to the
procedures provided by applicable law, institute proceedings for the foreclosure
of this Deed of Trust for the Indebtedness then due and payable;

(iv) sell for cash or upon credit the Premises or any part thereof and all
estate, claim, demand, right, title and interest of Trustor therein and rights
of redemption thereof, pursuant to the power of sale contained herein or
otherwise, at one or more sales, as an entity or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by the laws of the jurisdiction in which such Premises is located;

(v) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in the
other Loan Documents;

(vi) to the extent permitted by applicable law, recover judgment on the Notes
either before, during or after any proceedings for the enforcement of this Deed
of Trust;

(vii) apply for the appointment of a trustee, receiver, liquidator or
conservator of the Premises, without notice and without regard for the adequacy
of the security for the Indebtedness and without regard for the solvency of
Trustor or any person, firm or other entity liable for the payment of the
Indebtedness;

(viii) enforce Beneficiary’s interest in the Leases and Rents and enter into or
upon the Premises, either personally or by its agents, nominees or attorneys and
dispossess Trustor and its agents and servants therefrom, and thereupon
Beneficiary may (A) use, operate, manage, control, insure, maintain, repair,
restore and otherwise deal with all and every part of the Premises and conduct
the business thereat; (B) complete any construction on the Premises in such
manner and form as Beneficiary deems advisable; (C) make alterations, additions,
renewals, replacements and improvements to or on the Premises; (D) exercise all
rights and powers of Trustor with respect to the Premises, whether in the name
of Trustor or otherwise (including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for,
collect and receive all earnings, revenues, rents, issues profits and other
income of the Premises and every part thereof); and (E) apply the receipts from
the Premises to the payment of the Indebtedness, after deducting therefrom all
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
connection with the aforesaid operations and all amounts necessary to pay the
taxes, assessments, insurance and other’ charges in connection with the
Premises, as well as just and reasonable compensation for the services of
Beneficiary, Trustee and their respective counsel, agents and employees;

(ix) require Trustor to pay monthly in advance to Beneficiary, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Premises occupied by Trustor and require
Trustor to vacate and surrender possession to Beneficiary of the Premises or to
such receiver and, in default thereof, evict Trustor by summary proceedings or
otherwise; or

(x) pursue such other rights and remedies as may be available at law or in
equity or under the Code including the right to establish a lock box for all
rents and other receivables of Trustor relating to the Premises.

(b) In the event of a sale, by foreclosure or otherwise, of less than all of the
Premises, this Deed of Trust shall continue as a lien on the remaining portion
of the Premises.

(c) The proceeds of any sale made under or by virtue of this Paragraph 18,
together with any other sums which then may be held by Beneficiary under this
Deed of Trust, whether under the provisions of this section or otherwise, shall
be applied by Beneficiary in accordance with the provisions of Act and, unless
otherwise specified therein, in such order as the Beneficiary may determine in
its sole and absolute discretion.

(d) Upon any sale made under or by virtue of this Paragraph 18, whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, (i) it shall not
be necessary for Trustee to be physically present at or to have constructive
possession of the Premises (Trustor shall deliver to Trustee any portion of the
Premises not actually or constructively possessed by Trustee immediately upon
demand by Trustee), and the title to and right of possession of any such
property shall pass to the purchaser thereof as completely as if Trustee had
been actually present and delivered to purchaser at such sale, (ii) Trustee is
hereby irrevocably appointed the true and lawful attorney of Trustor, in
Trustor’s name and stead, to make all necessary conveyances, assignments,
transfers and deliveries of the Premises and rights so sold and for that purpose
Trustee may execute all necessary instruments of conveyance, assignment and
transfer, and may substitute one or more persons with like power, Trustor hereby
ratifying and confirming all that its said attorney or such substitute or
substitutes shall lawfully do by virtue hereby, it being agreed that such power
of attorney shall be coupled with an interest, (iii) each instrument of
conveyance executed by Trustee shall contain a special warranty of title,
binding upon Trustor, (iv) each recital contained in any instrument of
conveyance made by Trustee shall conclusively establish the truth and accuracy
of the matters recited therein, including, without limitation, nonpayment of the
Indebtedness, advertisement and conduct of such sale in the manner provided
herein and otherwise by applicable law, and appointment of any successor Trustee
hereunder, (v) any prerequisites to the validity of such sale shall be
conclusively presumed to have been performed, (vi) the receipt of Trustee or
other party making the sale shall be a sufficient discharge to the purchaser or
purchasers for his or their purchase money and no such purchaser or purchasers,
or his or their assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or nonapplication thereof, and (vii) to
the fullest extent permitted by law, Trustor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Trustor, and against all other persons claiming or to claim the property
sold or any part thereof, by, through or under Trustor. Beneficiary may bid for
and acquire the Premises or any part thereof and in lieu of paying cash therefor
may make settlement for the purchase price by crediting upon the Indebtedness
the net sales price after deducting therefrom the expenses of the sale and costs
of the action and any other sums which Beneficiary is authorized to deduct under
this Deed of Trust.

(e) To the extent allowed by applicable law, no recovery of any judgment by
Beneficiary and no levy of an execution under any judgment upon the Premises or
upon any other property of Trustor shall affect in any manner or to any extent
the lien of this Deed of Trust upon the Premises or any part thereof, or any
Liens, rights, powers or remedies of Beneficiary and Trustee hereunder, but such
Liens, rights, powers and remedies of Beneficiary and Trustee shall continue
unimpaired as before.

(f) Beneficiary may terminate or rescind any proceeding or other action brought
in connection with its exercise of the remedies provided in this Section 18 at
any time before the conclusion thereof, as determined in Beneficiary’s sole
discretion and without prejudice to Beneficiary. Beneficiary may postpone the
sale of all or any portion of the Premises, by public announcement at the time
and place fixed for such sale and from time to time thereafter may postpone such
sale by public announcement at the time and place fixed by the preceding
postponement.

(g) To the extent permitted by applicable law, Beneficiary may resort to any
remedies and the security given by this Deed of Trust or the other Loan
Documents in whole or in part, and in such portions and in such order as
determined by Beneficiary’s sole discretion. No such action shall in any way be
considered a waiver of any rights, benefits or remedies evidenced or provided by
this Deed of Trust or the other Loan Documents. The failure of Beneficiary to
exercise any right, remedy or option provided in this Deed of Trust or the other
Loan Documents shall not be deemed a waiver of such right, remedy or option or
of any covenant or obligation secured by this Deed of Trust or the other Loan
Documents. No acceptance by Beneficiary of any payment after the occurrence and
during the continuation of any Event of Default and no payment by Beneficiary of
any obligation for which Trustor is liable hereunder shall be deemed to waive or
cure any Event of Default with respect to Trustor, or Trustor’s liability to pay
such obligation. No sale of all or any portion of the Premises, no forbearance
on the part of Beneficiary, and no extension of time for the payment of the
whole or any portion of the Indebtedness or any other indulgence given by
Beneficiary to Trustor, shall operate to release or in any manner affect the
interest of Beneficiary in the remaining Premises or the liability of Trustor to
pay the Indebtedness. No waiver by Beneficiary shall be effective, unless it is
in writing and then only to the extent specifically stated.

(h) The interests and rights of Beneficiary and Trustee under this Deed of Trust
or the other Loan Documents shall not be impaired by (i) any renewal, extension
or modification which Beneficiary may grant with respect to any of the
Indebtedness, (ii) any surrender, compromise, release, renewal, extension,
exchange or substitution which Beneficiary may grant with respect to the
Premises or any portion thereof; or (iii) any release or indulgence granted to
any maker, endorser, guarantor or surety of any of the Indebtedness.

(i) Trustor agrees to the full extent permitted by applicable law that if an
Event of Default occurs, neither Trustor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of this Deed of Trust
or the absolute sale of the Premises or any portion thereof or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Trustor for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may lawfully do
so, (i) the benefit of all such laws, (ii) all notices of any Event of Default
or of Beneficiary’s or Trustee’s election to exercise or actual exercise of any
right, remedy or recourse provided for under the Loan Documents, and (iii) any
and all right to have the assets comprising the Premises marshaled upon any
foreclosure of the lien hereof, and Trustor agrees that Beneficiary, Trustee or
any court having jurisdiction to foreclose such lien may sell the Premises in
part or as an entirety.

(j) Trustor and Trustee acknowledge and agree that some or all of any personal
property collateral for the Indebtedness may at Beneficiary’s sole election be
sold pursuant to the power of sale contained in this Deed of Trust. Upon the
occurrence of an Event of Default, Beneficiary may proceed at its election, in
any sequence: (i) to dispose of any personal property collateral separately from
the sale of real property in accordance with the Code; (ii) to dispose of some
or all of the Premises and the personal property Collateral in any combination
consisting of both real and personal property together in one or more sales to
be held in accordance with the provisions of the Code; and (iii) to exercise any
remedies of a secured party under the Code or any other applicable law. Trustor
further agrees that (1) Beneficiary’s election to proceed against the items of
real property and any items of personal property separately or together in any
order whatsoever shall not, in any way, affect or waive Beneficiary’s rights and
remedies under the Code, this Deed of Trust or other Loan Documents, and (2) any
proceeds received by Beneficiary from the disposition of any such personal
property collateral shall not operate or be deemed a cure of any Event of
Default under this Deed of Trust, and such proceeds may be applied to the
Indebtedness in such order or manner as Beneficiary may determine in its sole
and absolute discretion, including, without limitation, in inverse order of
maturity.

(k) [Intentionally Deleted].

19. Appointment of Receiver.

(a) Upon or at any time after the filing of a complaint to enforce this Deed of
Trust or any of the other Loan Documents, the court in which such complaint is
filed shall, upon petition by Beneficiary, appoint a receiver for the Premises.
Such appointment may be made either before or after sale, without notice,
without regard to the solvency or insolvency of Trustor at the time of
application for such receiver and without regard to the value of the Premises or
whether the same shall be then occupied as a homestead or not and Beneficiary
hereunder or any other holder of the Note may be appointed as such receiver.
Such receiver shall have power to collect the rents, issues and profits of the
Premises (i) during the pendency of such foreclosure suit, (ii) in case of a
sale and a deficiency, during the full statutory period of redemption, whether
there be redemption or not, and (iii) during any further times when Trustor, but
for the intervention of such receiver, would be entitled to collect such rents,
issues and profits. Such receiver also shall have all other powers and rights
that may be necessary or are usual in such cases for the protection, possession,
control, management and operation of the Premises during said period, including,
to the extent permitted by law, the right to lease all or any portion of the
Premises for a term that extends beyond the time of such receiver’s possession
without obtaining prior court approval of such lease. The court from time to
time may authorize the application of the net income received by the receiver in
payment of (a) the Indebtedness, or by any decree foreclosing this Deed of
Trust, or any tax, special assessment or other lien which may be or become
superior to the lien hereof or of such decree, provided such application is made
prior to foreclosure sale, and (b) any deficiency upon a sale and deficiency.

(b) In the event an interest in any of the Premises is foreclosed upon pursuant
to a judicial or nonjudicial foreclosure sale, Trustor agrees as follows:
notwithstanding the provisions of Sections 51.003, 51.004, and 51.005 of the Act
(as the same may be amended from time to time), and to the extent permitted by
law, Trustor agrees that Beneficiary shall be entitled to seek a deficiency
judgment from Borrower and any other party obligated on the Notes equal to the
difference between the amount owing on the Notes and the amount for which the
Premises was sold pursuant to judicial or nonjudicial foreclosure sale. Trustor
expressly recognizes that this section constitutes a waiver of the above-cited
provisions of the Act which would otherwise permit Borrower and other persons
against whom recovery of deficiencies is sought or Guarantor independently (even
absent the initiation of deficiency proceedings against them) to present
competent evidence of the fair market value of the Premises as of the date of
the foreclosure sale and offset against any deficiency the amount by which the
foreclosure sale price is determined to be less than such fair market value.
Trustor further recognizes and agrees that this waiver creates an irrebuttable
presumption that the foreclosure sale price is equal to the fair market value of
the Premises for purposes of calculating deficiencies owed by Borrower,
Guarantor, and others against whom recovery of a deficiency is sought.

(c) Alternatively, in the event the waiver provided for in subsection (b) above
is determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Premises as of the date of the foreclosure sale in
proceedings governed by Sections 51.003, 51.004 and 51.005 of the Act (as
amended from time to time): (i) the Premises shall be valued in an “as is”
condition as of the date of the foreclosure sale, without any assumption or
expectation that the Premises will be repaired or improved in any manner before
a resale of the Premises after foreclosure; (ii) the valuation shall be based
upon an assumption that the foreclosure purchaser desires a resale of the
Premises for cash promptly (but no later than twelve [12] months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Premises, including, without limitation, brokerage
commissions, title insurance, a survey of the Premises, tax prorations,
attorneys’ fees, and marketing costs; (iv) the gross fair market value of the
Premises shall be further discounted to account for any estimated holding costs
associated with maintaining the Premises pending sale, including, without
limitation, utilities expenses, property management fees, taxes and assessments
(to the extent not accounted for in (iii) above), and other maintenance,
operational and ownership expenses; and (v) any expert opinion testimony given
or considered in connection with a determination of the fair market value of the
Premises must be given by persons having at least five (5) years experience in
appraising property similar to the Premises and who have conducted and prepared
a complete written appraisal of the Premises taking into consideration the
factors set forth above.

20. Reconveyance Of This Deed of Trust. Upon written request of Beneficiary
stating that all Indebtedness secured by this Deed of Trust has been paid and
performed, upon surrender of this Deed of Trust and the documents evidencing
such Indebtedness to Trustee for cancellation and retention, and upon payment to
Trustee of its fee, costs and expenses incurred or to be incurred thereby,
Trustee shall reconvey, without warranty, the Premises then held hereunder. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. The grantee in such reconveyance may be described
as “the person or persons legally entitled thereto”

21. Application of Income Received by Beneficiary. Beneficiary, in the exercise
of the rights and powers hereinabove conferred upon it, shall have full power to
use and apply the avails, rents, issues and profits of the Premises to the
payment of or on account of the following, in such order as Beneficiary may
determine:

(a) to the payment of the operating expenses of the Premises, including cost of
management and leasing thereof (which shall include compensation to Beneficiary
and its agent or agents, if management be delegated to an agent or agents, and
shall also include lease commissions and other compensation and expenses of
seeking and procuring tenants and entering into leases), established claims for
damages, if any, and premiums on insurance hereinabove authorized;

(b) to the payment of taxes and special assessments now due or which may
hereafter become due on the Premises; and

(c) to the payment of any Indebtedness, including any deficiency which may
result from any foreclosure sale.

The Trustee may, with or without taking possession of the Premises as
hereinabove provided, collect and receive all the rents therefrom, including
those past due as well as those accruing thereafter, and shall apply the monies
pursuant to this Section, whether or not in possession of the Premises, and
second, in such order as Lender may elect, to the payment of the Indebtedness.

22. Compliance with Deed of Trust Foreclosure Law.

(a) If any provision in this Deed of Trust shall be inconsistent with any
provision of the Act, the provisions of the Act shall take precedence over the
provisions of this Deed of Trust, but shall not invalidate or render
unenforceable any other provision of this Deed of Trust that can be construed in
a manner consistent with applicable law.

(b) If any provision of this Deed of Trust shall grant to Trustee and/or
Beneficiary (including Trustee and/or Beneficiary acting as a
Beneficiary-in-possession) or a receiver appointed pursuant to the provisions of
Paragraph 19 of this Deed of Trust any powers, rights or remedies prior to, upon
or following the occurrence of an Event of Default which are more limited than
the powers, rights or remedies that would otherwise be vested in Beneficiary or
in such receiver under applicable law in the absence of said provision,
Beneficiary and such receiver shall be vested with the powers, rights and
remedies granted under applicable law.

(c) Without limiting the generality of the foregoing, all expenses incurred by
Beneficiary which are of the type coverable by applicable law, whether incurred
before or after any decree or judgment of foreclosure, and whether or not
enumerated in Paragraph 12, 17 or 29 of this Deed of Trust, shall be added to
the Indebtedness and/or by the judgment of foreclosure.

All references to Beneficiary in this Section shall include Trustee acting for
or on behalf of Beneficiary.

23. Rights Cumulative. Each right, power and remedy herein conferred upon
Trustee and/or Beneficiary is cumulative and in addition to every other right,
power or remedy, express or implied, given now or hereafter existing under any
of the Loan Documents or at law or in equity, and each and every right, power
and remedy herein set forth or otherwise so existing may be exercised from time
to time as often and in such order as may be deemed expedient by Beneficiary,
and the exercise or the beginning of the exercise of one right, power or remedy
shall not be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy, and no delay or omission of Trustee and/or
Beneficiary in the exercise of any right, power or remedy accruing hereunder or
arising otherwise shall impair any such right, power or remedy, or be construed
to be a waiver of any Event of Default or acquiescence therein.

24. Beneficiary’s Right of Inspection. Beneficiary and its representatives shall
have the right to inspect the Premises and the books and records with respect
thereto at all reasonable times upon not less than twenty-four (24) hours prior
notice to Trustor, and access thereto, subject to the rights of tenants in
possession, shall be permitted for that purpose.

25. Acceptance Of Late And Partial Payments. The acceptance by Beneficiary of
the payment of any sum or the performance of any other obligation secured by
this Deed of Trust after its due date shall not constitute a waiver of the right
to require prompt payment or performance when due of all other and future sums
and obligations so secured, or to declare an Event of Default for any failure to
so pay or perform, or to proceed with foreclosure or sale for any other Event of
Default then existing. The acceptance by Beneficiary of the payment of a portion
of any sum, or the partial performance of any other obligation, secured by this
Deed of Trust at such time that the same is due and/or payable in its entirety
shall neither cure nor excuse the Event of Default caused by failure to pay the
whole of such installment or otherwise fully perform such obligation, or affect
any notice of default recorded prior to such acceptance, unless such notice of
default is expressly revoked in writing by Beneficiary. Such acceptance shall
not constitute a waiver of Beneficiary’s rights to require full payment or
performance when due of all other and future sums or other obligations so
secured.

26. Notices. Any notices, communications and waivers under this Deed of Trust
shall be in writing and shall be (a) delivered in person, (b) mailed, postage
prepaid, either by registered or certified mail, return receipt requested, or
(c) sent by overnight express carrier, addressed in each case as follows:

         
To the Beneficiary
  LaSalle Bank National Association
 
  135 South LaSalle Street
 
  Suite 1200
 
  Chicago, Illinois 60603
 
  Attention: Commercial Real Estate Division
With a copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attention: Michael S. Kurtzon, Esq.
With a copy to the Trustee:
  Jeffrey C. Baker, Esq.
 
  5847 San Felipe, Suite 1753
 
  Houston, Texas 77057
To the Trustor:
  Grubb & Ellis Healthcare REIT Holdings, L.P.
 
  c/o Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 200
 
  Santa Ana, California 92705
 
  Attn: Andrea Biller, Esq.
With copy to:
  Cox Castle & Nicholson, LLP
 
  2049 Century Park East
 
  28th Floor
 
  Los Angeles, CA 90067
 
  Attn: Adam N. Englander

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received,
except with respect to any notice required under, and sent in accordance with,
the Act and/or Code, which notice shall be deemed received as otherwise therein
provided.

27. Waiver of Rights. The Trustor hereby covenants and agrees that it will not
at any time insist upon or plead, or in any manner claim or take any advantage
of, any stay, exemption or extension law or any so-called “Moratorium Law” now
or at any time hereafter in force providing for the valuation or appraisement of
the Premises, or any part thereof, prior to any sale or sales thereof to be made
pursuant to any provisions herein contained, or to decree, judgment or order of
any court of competent jurisdiction; or, after such sale or sales, claim or
exercise any rights under any statute now or hereafter in force to redeem the
property so sold, or any part thereof, or relating to the marshalling thereof,
upon foreclosure sale or other enforcement hereof; and without limiting the
foregoing:

(a) The Trustor hereby expressly waives any and all rights of reinstatement and
redemption, if any, under any order or decree of foreclosure of this Instrument,
on its own behalf and on behalf of each and every person, it being the intent
hereof that any and all such rights of reinstatement and redemption of the
Trustor and of all other persons are and shall be deemed to be hereby waived to
the full extent permitted by the provisions of Texas law or other applicable law
or replacement statutes;

(b) The Trustsor will not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to the Beneficiary but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted; and

(c) If the Trustor is a trustee, the Trustor represents that the provisions of
this section (including the waiver of reinstatement and redemption rights) were
made at the express direction of the Trustor’s beneficiaries and the persons
having the power of direction over the Trustor, and are made on behalf of the
trust estate of the Trustor and all beneficiaries of the Trusor, as well as all
other persons mentioned above.

(d) all benefit that might accrue to Trustor by virtue of any present or future
law exempting the Premises, or any part of the proceeds arising from any sale
thereof, from attachment, levy or sale on execution, or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment;

(e) unless specifically required herein, all notices of default, intent to
accelerate, acceleration, or Beneficiary’s actual exercise of any option or
remedy under the Loan Documents, or otherwise, and

(f) any right to have the Premises marshaled.

28. Contests. Notwithstanding anything to the contrary herein contained, Trustor
shall have the right to contest by appropriate legal proceedings diligently
prosecuted any Taxes imposed or assessed upon the Premises or which may be or
become a lien thereon and any mechanics’, materialmen’s or other liens or claims
for lien upon the Premises (all herein called “Contested Liens”), and no
Contested Liens shall constitute an Event of Default hereunder, if, but only if:

(a) Trustor shall forthwith give notice of any Contested Lien to Beneficiary at
the time the same shall be asserted;

(b) Trustor shall either pay under protest or deposit with Beneficiary the full
amount (herein called “Lien Amount”) of such Contested Lien, together with such
amount as Beneficiary may reasonably estimate as interest or penalties which
might arise during the period of contest; provided that in lieu of such payment
Trustor may furnish to Beneficiary a bond or title indemnity in such amount and
form, and issued by a bond or title insuring company, as may be satisfactory to
Beneficiary;

(c) Trustor shall diligently prosecute the contest of any Contested Lien by
appropriate legal proceedings having the effect of staying the foreclosure or
forfeiture of the Premises, and shall permit Beneficiary to be represented in
any such contest and shall pay all expenses incurred, in so doing, including
fees and expenses of Beneficiary’s counsel (all of which shall constitute so
much additional Indebtedness bearing interest at the Default Rate until paid,
and payable upon demand); and

(d) Trustor shall pay such Contested Lien and all Lien Amounts together with
interest and penalties thereon (i) if and to the extent that any such Contested
Lien shall be determined adverse to Trustor, or (ii) forthwith upon demand by
Beneficiary if, in the opinion of Beneficiary, and notwithstanding any such
contest, the Premises shall be in jeopardy or in danger of being forfeited or
foreclosed; provided that if Trustor shall fail so to do, Beneficiary may, but
shall not be required to, pay all such Contested Liens and Lien Amounts and
interest and penalties thereon and such other sums as may be necessary in the
judgment of the Beneficiary to obtain the release and discharge of such liens;
and any amount expended by Beneficiary in so doing shall be so much additional
Indebtedness bearing interest at the Default Rate until paid, and payable upon
demand; and provided further that Beneficiary may in such case use and apply
monies deposited as provided in subsection (b) above and may demand payment upon
any bond or title indemnity furnished as aforesaid.

29. Expenses Relating to Notes and Deed of Trust.

(a) Trustor will pay all expenses, charges, costs and fees relating to the Loan
or necessitated by the terms of the Notes, this Deed of Trust or any of the
other Loan Documents, including without limitation, Trustee’s and Beneficiary’s
reasonable attorneys’ fees in connection with the negotiation, documentation,
administration, servicing and enforcement of the Notes, this Deed of Trust and
the other Loan Documents, all filing, registration and recording fees, all other
expenses incident to the execution and acknowledgment of this Deed of Trust and
all federal, state, county and municipal taxes, and other taxes (provided
Trustor shall not be required to pay any income or franchise taxes of
Beneficiary), duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Notes and this Deed of Trust.
Trustor recognizes that, during the term of this Deed of Trust, Beneficiary:

(i) May be involved in court or administrative proceedings, including, without
restricting the foregoing, foreclosure, probate, bankruptcy, creditors’
arrangements, insolvency, pollution control proceedings of any kind, to which
Beneficiary shall be a party by reason of the Loan Documents or in which the
Loan Documents or the Premises are involved directly or indirectly;

(ii) May make preparations following the occurrence of an Event of Default
hereunder for the commencement of any suit for the foreclosure hereof, which may
or may not be actually commenced;

(iii) May make preparations following the occurrence of an Event of Default
hereunder for, and do work in connection with, Beneficiary’s taking possession
of and managing the Premises, which event may or may not actually occur;

(iv) May make preparations for and commence other private or public actions to
remedy an Event of Default hereunder, which other actions may or may not be
actually commenced;

(v) May enter into negotiations with Trustor or any of its agents, employees or
attorneys in connection with the existence or curing of any Event of Default
hereunder, the sale of the Premises, the assumption of liability for any of the
Indebtedness or the transfer of the Premises in lieu of foreclosure; or

(vi) May enter into negotiations with Trustor or any of its agents, employees or
attorneys pertaining to Beneficiary’s approval of actions taken or proposed to
be taken by Trustor which approval is required by the terms of this Deed of
Trust.

(b) All expenses, charges, costs and fees described in this Paragraph 29 shall
be so much additional Indebtedness, shall bear interest from the date so
incurred until paid at the Default Rate and shall be paid, together with said
interest, by Trustor forthwith upon demand.

30. [Intentionally Omitted].

31. Statement of Indebtedness. Trustor will within thirty days after being so
requested by Beneficiary, no more than two times per year, shall furnish a duly
acknowledged written statement setting forth the amount of the debt secured by
this Deed of Trust, the date to which interest has been paid and stating either
that no offsets or defenses exist against such debt or, if such offsets or
defenses are alleged to exist, the nature thereof.

32. Further Instruments. Upon request of Beneficiary, Trustor shall execute,
acknowledge and deliver all such additional instruments and further assurances
of title and shall do or cause to be done all such further acts and things as
may reasonably be necessary fully to effectuate the intent of this Deed of Trust
and of the other Loan Documents.

33. Additional Indebtedness Secured. All persons and entities with any interest
in the Premises or about to acquire any such interest should be aware that this
Deed of Trust secures more than the stated principal amount of the Notes and
interest thereon; this Deed of Trust secures any and all other amounts which may
become due under the Notes or any other document or instrument evidencing,
securing or otherwise affecting the Indebtedness, including, without limitation,
any and all amounts expended by Beneficiary to operate, manage or maintain the
Premises or to otherwise protect the Premises or the lien of this Deed of Trust.

34. Indemnity. Trustor hereby covenants and agrees that no liability shall be
asserted or enforced against Beneficiary in the exercise of the rights and
powers granted to Beneficiary in this Deed of Trust, and Trustor hereby
expressly waives and releases any such liability. Trustor shall indemnify and
save Beneficiary harmless from and against any and all liabilities, obligations,
losses, damages, claims, costs and expenses (including reasonable attorneys’
fees and court costs) (collectively, “Claims”) of whatever kind or nature which
may be imposed on, incurred by or asserted against Beneficiary at any time by
any third party which relate to or arise from: (a) any suit or proceeding
(including probate and bankruptcy proceedings), or the threat thereof, in or to
which Beneficiary may or does become a party, either as plaintiff or as a
defendant, by reason of this Deed of Trust or for the purpose of protecting the
lien of this Deed of Trust; (b) the offer for sale or sale of all or any portion
of the Premises; and (c) the ownership, leasing, use, operation or maintenance
of the Premises, if such Claims relate to or arise from actions taken prior to
the surrender of possession of the Premises to Beneficiary in accordance with
the terms of this Deed of Trust; provided, however, that Trustor shall not be
obligated to indemnify or hold Beneficiary harmless from and against any Claims
arising from the gross negligence or willful misconduct of Beneficiary. All
costs provided for herein and paid for by Beneficiary shall be so much
additional Indebtedness and shall become immediately due and payable upon demand
by Beneficiary and with interest thereon from the date incurred by Beneficiary
until paid at the Default Rate.

35. Subordination of Property Manager’s Lien. Any property management agreement
for the Premises entered into hereafter with a property manager shall contain a
provision whereby the property manager agrees that any and all lien rights that
the property manager or anyone claiming by, through or under the property
manager may have in the Premises shall be subject and subordinate to the lien of
this Deed of Trust and shall provide that Beneficiary may terminate such
agreement without penalty or cost at any time after the occurrence and
continuation of an Event of Default hereunder. In addition, if the property
management agreement in existence as of the date hereof does not contain a
subordination provision, Trustor shall cause the property manager under such
agreement to enter into a subordination of the management agreement with
Beneficiary, whereby such property manager subordinates present and future lien
rights and those of any party claiming by, through or under such property
manager to the lien of this Deed of Trust.

36. [Intentionally Omitted].

37. [Intentionally Omitted].

38. Remedies Against Other Collateral. The Trustor hereby acknowledges that
certain Loan Documents other than this Deed of Trust create liens on other
collateral located in the State of Texas and other states. The Trustor further
acknowledges that this Deed of Trust and the other Loan Documents are
cross-defaulted with the other Loan Documents. The Trustor agrees that the
Beneficiary may proceed, at the same or at different times, to foreclose any or
all liens against such collateral (or sell such collateral under power of sale)
by any proceedings appropriate in the county and state where such collateral
lies, and that no event of enforcement taking place in any county or state
pursuant to any of the Loan Documents shall preclude or bar enforcement in any
other county or state. Any foreclosure or other appropriate remedy brought in
any county or state in which collateral is located may be brought and prosecuted
as to any part of such collateral without regard to the fact that foreclosure
proceedings or other appropriate remedies have or have not been instituted
elsewhere on any other part of the collateral for the Loan.

39. Miscellaneous.

(a) Successors and Assigns. This Deed of Trust and all provisions hereof shall
be binding upon and enforceable against Trustor and its assigns and other
successors. This Deed of Trust and all provisions hereof shall inure to the
benefit of Beneficiary, its successors and assigns and any holder or holders,
from time to time, of the Notes.

(b) Invalidity of Provisions; Governing Law. THIS INSTRUMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE LAWS OF
THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS. IN THE EVENT
THAT ANY PROVISION OR CLAUSE OF THIS INSTRUMENT OR THE NOTES CONFLICTS WITH
APPLICABLE LAW, SUCH CONFLICT SHALL NOT AFFECT OTHER PROVISIONS OF THIS
INSTRUMENT OR ANY OF THE LOAN DOCUMENTS WHICH CAN BE GIVEN EFFECT WITHOUT THE
CONFLICTING PROVISION, AND TO THIS END THE PROVISIONS OF THIS INSTRUMENT ARE
DECLARED TO BE SEVERABLE.

(c) Municipal Requirements. Trustor shall not by act or omission permit any
building or other improvement on premises not subject to the lien of this Deed
of Trust to rely on the Premises or any part thereof or any interest therein to
fulfill any municipal or governmental requirement, and Trustor hereby assigns,
to the extent permitted by law, to Beneficiary any and all rights to give
consent for all or any portion of the Premises or any interest therein to be so
used. Similarly, no building or other improvement on the Premises shall rely on
any premises not subject to the lien of this Deed of Trust or any interest
therein to fulfill any governmental or municipal requirement. Any act or
omission by Trustor which would result in a violation of any of the provisions
of this subparagraph shall be void.

(d) Rights of Tenants. Beneficiary shall have the right and option to commence a
civil action to foreclose this Deed of Trust and to obtain a decree of
foreclosure and sale subject to the rights of any tenant or tenants of the
Premises having an interest in the Premises prior to that of Beneficiary. The
failure to join any such tenant or tenants of the Premises as party defendant or
defendants in any such civil action or the failure of any decree of foreclosure
and sale to foreclose their rights shall not be asserted by Trustor as a defense
in any civil action instituted to collect the Indebtedness, or any part thereof
or any deficiency remaining unpaid after foreclosure and sale of the Premises,
any statute or rule of law at any time existing to the contrary notwithstanding.

(e) Option of Beneficiary to Subordinate. At the option of Beneficiary, this
Deed of Trust shall become subject and subordinate, in whole or in part (but not
with respect to priority of entitlement to insurance proceeds or any
condemnation or eminent domain award) to any and all leases of all or any part
of the Premises upon the execution by Beneficiary of a unilateral declaration to
that effect and the recording thereof in the Office of the Recorder of Deeds in
and for the county wherein the Premises are situated.

(f) Beneficiary in Possession. Nothing herein contained shall be construed as
constituting Beneficiary a Beneficiary in possession in the absence of the
actual taking of possession of the Premises by Beneficiary pursuant to this Deed
of Trust.

(g) Relationship of Beneficiary and Trustor. Beneficiary shall in no event be
construed for any purpose to be a partner, joint venturer, agent or associate of
Trustor or of any lessee, operator, concessionaire or licensee of Trustor in the
conduct of their respective businesses, and, without limiting the foregoing,
Beneficiary shall not be deemed to be such partner, joint venturer, agent or
associate on account of Beneficiary becoming a Beneficiary in possession or
exercising any rights pursuant to this Deed of Trust, any of the other Loan
Documents, or otherwise. The relationship of Trustor and Beneficiary hereunder
is solely that of debtor/creditor.

(h) Time of the Essence. Time is of the essence of the payment by Trustor of all
amounts due and owing to Beneficiary under the Notes and the other Loan
Documents and the performance and observance by Trustor of all terms,
conditions, obligations and agreements contained in this Deed of Trust and the
other Loan Documents.

(i) No Merger. The parties hereto intend that the Deed of Trust and the lien
hereof shall not merge in fee simple title to the Premises, and if Beneficiary
acquires any additional or other interest in or to the Premises or the ownership
thereof, then, unless a contrary intent is manifested by Beneficiary as
evidenced by an express statement to that effect in an appropriate document duly
recorded, this Deed of Trust and the lien hereof shall not merge in the fee
simple title and this Deed of Trust may be foreclosed as if owned by a stranger
to the fee simple title.

(j) Consent to Jurisdiction. TO INDUCE BENEFICIARY TO ACCEPT THE NOTES, TRUSTOR
IRREVOCABLY AGREES THAT, SUBJECT TO BENEFICIARY’S SOLE AND ABSOLUTE ELECTION,
ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS
INSTRUMENT WILL BE LITIGATED IN COURTS HAVING SITUS IN HARRIS COUNTY, TEXAS.
TRUSTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN HARRIS COUNTY, TEXAS, TO THE EXTENT PERMITTED BY LAW, WAIVES PERSONAL
SERVICE OF PROCESS UPON TRUSTOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY REGISTERED MAIL DIRECTED TO TRUSTOR AT THE ADDRESS STATED HEREIN AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.

(k) Waiver of Jury Trial. TRUSTOR AND BENEFICIARY (BY ACCEPTANCE HEREOF), HAVING
BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(a) UNDER THIS INSTRUMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS INSTRUMENT OR (b) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS INSTRUMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
TRUSTOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST BENEFICIARY OR ANY
OTHER PERSON INDEMNIFIED UNDER THIS INSTRUMENT ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

(l) [Intentionally Deleted].

(m) Complete Agreement. This Deed of Trust, the Notes and the other Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter hereof and the Loan Documents may not be modified, altered or
amended except by an agreement in writing signed by both Beneficiary, and
Trustor or Borrower, as applicable.

(n) Substitute Trustee. Trustee shall not be liable for any error of judgment or
act done by Trustee, or be otherwise responsible or accountable under any
circumstances whatsoever, except Trustee’s gross negligence or willful
misconduct. Trustee shall not be personally liable in case of entry by it or
anyone acting by virtue of the powers herein granted it upon the Premises for
debts contracted or liability or damages incurred in the management or operation
of the Premises. All monies received by Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other monies (except to the
extent required by law) and Trustee shall be under no liability for interest on
any monies received by it hereunder.

Trustee may resign by giving notice of such resignation in writing to
Beneficiary. If Trustee shall die, resign or become disqualified from acting, or
shall fail or refuse to exercise its powers hereunder when requested by
Beneficiary so to do, or if for any reason and without cause Beneficiary shall
prefer to appoint a substitute trustee to act instead of the original Trustee
named herein, or any prior successor or substitute trustee, Beneficiary shall
have full power to appoint a substitute trustee and, if preferred, several
substitute trustees in succession who shall succeed to all the estate, rights,
powers and duties of the aforenamed Trustee. Upon appointment by Beneficiary,
any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of its predecessor in the rights hereunder
with the same effect as if originally named as Trustee herein.

(o) Conflict. In the event of any inconsistency among the terms hereof
(including incorporated terms), and the terms of any other Loan Document,
Beneficiary may elect which terms shall govern and prevail.

40. Maximum Indebtedness. This Deed of Trust is given to secure not only the
original indebtedness secured hereby, but also such future advances up to a
total indebtedness of $120,000,000.00, as may be made within twenty (20) years
from the date hereof, plus interest thereon, and any disbursements made by
Beneficiary for the payment of taxes, insurance or other liens on the Premises,
with interest on such disbursements, which advances shall be secured hereby to
the same extent as if such future advances were made this date. The total amount
of indebtedness secured hereby may increase or decrease from time to time. The
provisions of this paragraph shall not be construed to imply any obligation on
the Banks to make any future advances, it being the intention of the parties
that any future advances shall be solely at the discretion and option of
Beneficiary. Any reference to the Notes in this Deed of Trust shall be construed
to reference any future advances pursuant to this paragraph.

41. Usury. All agreements between Trustor and Beneficiary, whether now existing
or hereafter arising and whether written or oral, are hereby limited so that in
no contingency, whether by reason of demand or acceleration of the maturity date
of the Notes or otherwise, shall the interest contracted for, charged, received,
paid or agreed to be paid to Beneficiary exceed the maximum amount permissible
under the applicable law. If, from any circumstance whatsoever, interest would
otherwise be payable to Beneficiary in excess of the maximum amount permissible
under applicable law, the interest payable to Beneficiary shall be reduced to
the maximum amount permissible under applicable law; and if from any
circumstance Beneficiary shall ever receive anything of value deemed interest by
applicable law in excess of the maximum amount permissible under applicable law,
an amount equal to the excessive interest shall be applied to the reduction of
the principal of the Notes and not to the payment of interest, or if such
excessive amount of interest exceeds the unpaid balance of principal of the
Notes, such excess shall be refunded to Borrower. All interest paid or agreed to
be paid to Beneficiary shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full period (including
any renewal or extension) until payment in full of the principal so that the
interest accruing under the Notes for such full period shall not exceed the
maximum amount permissible under applicable law. Trustor expressly disavows any
intent to contract for, charge or receive interest in an amount which exceeds
the maximum amount permissible under applicable law. For the purpose of
determining the highest lawful rate per annum permitted by the applicable laws
of the State of Texas, the “weekly ceiling” from time to time in effect as
defined in Tex. Fin. Code §303.009(f) (1999), as amended, shall be the ceiling
applicable to this transaction; however, if permitted by law, Beneficiary may
implement any ceiling under that law used to compute the rate of interest
hereunder by notice to Trustor as provided in such article. Notwithstanding the
foregoing sentence, if the Depository Institutions and Deregulation and Monetary
Control Act of 1980, 12 U.S.C. Sections 1235f-7 and 1735f-7a, as amended,
permits a higher maximum rate than the Texas Finance Code, such higher maximum
rate shall apply to the Notes. In determining the highest lawful rate, all fees
and other charges contracted for, charged or received by Beneficiary in
connection with the Indebtedness which are either deemed interest by applicable
law or required by applicable law to be deducted from the principal balance of
the Notes to determine the rate of interest hereon shall be taken into account.

42. Refinancing Proposal. Trustor agrees that at such time as the Loan is
refinanced, Trustor shall permit Beneficiary to offer a proposal for such
refinancing upon Beneficiary’s then-current underwriting standards. In the event
that Trustor shall solicit refinancing proposals from any other bank or credit
source, Trustor shall give Beneficiary the right to offer to Trustor a proposal
on similar or more favorable terms then other competing proposals.
Notwithstanding the foregoing, Trustor acknowledges that Beneficiary is under no
obligation whatsoever to make any proposal to Trustor on any specific terms and
conditions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2

IN WITNESS WHEREOF, Trustor has executed and delivered this Deed of Trust the
day and year first above written.

 
G&E HEALTHCARE REIT AMARILLO HOSPITAL, LLC, a Delaware limited liability company
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory

3

ACKNOWLEDGEMENT

                 
STATE OF CALIFORNIA
    )                 )SS.

COUNTY OF ORANGE
    )          

On June 11, 2008 before me, Monica Chavez, Notary Public, personally appeared
Shannon K S Johnson, who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug. 21, 2001

My Commission Expires:
August 21, 2011

4